Exhibit 10.1

 



EXECUTIVE EMPLOYMENT AGREEMENT

 

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made as of August 14, 2015
and effective as of the Closing Date (as defined in the Purchase Agreement), by
and between PeerLogix Technologies, Inc., a Delaware Corporation, (together with
its successors and assigns, the “Company”) and William Gorfein (“Executive”).

R E C I T A L S

 

WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company as the Company’s Chief Executive Officer.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and conditions herein, and other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, the parties hereby agree as
follows:

A G R E E M E N T

 

1.          Employment and Term. The Company hereby agrees to employ Executive
and Executive hereby accepts employment by the Company on the terms and
conditions herein set forth. Executive’s term of employment by the Company under
this Agreement (the “Term”) shall commence on the date hereof and shall
terminate on the day immediately following the third (3rd) anniversary of the
date hereof; provided, however, that the Term will thereafter be extended for
additional one-year periods unless the Company or the Executive gives six (6)
months’ notice of the intention to terminate this Agreement. The definition of
“Term” shall include any extensions pursuant to this Agreement. Notwithstanding
the foregoing, Executive’s employment may be earlier terminated in accordance
with the provisions of Section 5 below.

2.          Position, Duties and Responsibilities; Location.

2.1              Position and Duties. Executive shall be employed as Chief
Executive Officer of the Company and Executive shall report to the Board of
Directors of the Company and shall have such duties, powers and responsibilities
as are customarily assigned to a like executive of a similarly situated company,
including exercising creative and operational control of the Company, which
duties, powers and responsibilities shall include day to day management of the
Company and events that are managed, promoted and/or controlled by the Company
or its subsidiaries. In addition, Executive shall have such other duties and
responsibilities, consistent with his position as the may reasonably assign .

2.2              Exclusive Services and Efforts. Executive agrees to devote his
efforts, energies, and skill to the discharge of the duties and responsibilities
attributable to his position and, except as set forth herein, agrees to devote
substantially all of his professional time and attention during the Term
exclusively to the business and affairs of the Company. It is expressly
understood and agreed that, during the Term, Executive will not be employed by,
render services to, or represent, any other person, firm or company engaged in a
business of a similar nature or in competition with the Company without the
prior written consent of the Company. Notwithstanding the foregoing, Executive
shall be entitled to engage in (a) service on the board of directors of
not-for-profit organizations, (b) other charitable activities and community
affairs, and (c) management of his personal and family investments and affairs,
in each case to the extent such activities do not either individually or in the
aggregate, materially interfere with the performance of his duties and
responsibilities to the Company.

1

 



2.3              Compliance with Policies. Executive shall be subject to the
Bylaws, policies, codes of conduct, policies, practices, procedures and rules of
the Company.

2.4              Location. Executive’s principal places of business will be at
the principal offices of the Company.

3.          Compensation.

3.1              Base Salary. During the Term, the Company hereby agrees to pay
to Executive an annualized base salary initially of One Hundred and Twenty
Thousand Dollars ($120,000) (the “Salary”), with annual increases of 10% per
year commencing one year, subject to all applicable federal, state and local
income and employment taxes and other required or elected withholdings and
deductions, payable in equal installments on the Company’s regularly-scheduled
paydays as it is earned. Executive’s Salary will be reviewed from time to time
by the Board and may be increased based upon such factors as the Board may deem
relevant.

3.2              Bonuses. On an annual basis, the Board may grant Executive cash
or equity bonuses in amounts to be determined by the Board should the Board, in
its sole discretion, deem the same appropriate in light of Executive’s
performance or the Company’s financial performance; provided, however, that the
failure of the Board to award any such bonus shall not give rise to any claim
against the Company.

3.3              Long-Term Incentive Compensation. Executive shall be entitled
to participate in such equity incentive plans of the Company to the extent that
other senior executives of the Company participate in such equity incentive
plans. The grant of any equity incentive awards shall be at the discretion of
the Board of Directors of Company.

4.          Employee Benefits; Etc.

4.1              Participation in Benefit Plans. During the Term, Executive
shall be entitled to participate in all such health, 401k, group insurance,
welfare, pension, vacation, sick-leave, long-term disability and other employee
benefit plans, programs and arrangements as are made generally available from
time to time to senior executives of the Company (which shall include all
customary health, life insurance and disability plans), such participation in
each case to be on terms and conditions no less favorable to Executive than to
other senior executives of the Company generally. Executive’s rights and
entitlements with respect to any benefits shall be subject to the provisions of
the relevant plans, contracts or policies providing such benefits. Nothing
contained herein shall be deemed to impose any obligation on the Company to
maintain or adopt any such plans, policies or contracts or to limit the
Company’s right to modify or eliminate such plans, policies or contracts in its
sole discretion.

2

 



4.2              Vacation. During the Term, Executive shall be entitled to three
(3) weeks paid vacation per calendar year in accordance with, and subject to,
the Company’s vacation policy, as it may change from time to time, with the
timing of any such vacation to be agreed upon. Executive shall additionally be
permitted such other vacation time as the Executive may request, without pay, so
long as such additional vacation time doesn’t negatively affect Executive’s
ability to carry out his duties hereunder.

4.3              Expenses. The Company shall reimburse Executive for all
necessary and reasonable out-of-pocket travel and other business expenses
incurred by Executive, which relate to Executive’s duties hereunder, in
accordance with the in effect from time to time.

5.          Termination.

5.1              General. The Board may terminate Executive’s employment for any
reason or no reason, and Executive may terminate his employment for any reason
or no reason, in either case subject to the terms of this Agreement. In the
event of the termination (i) by Executive of his employment hereunder for any
reason other than for Good Reason; or (ii) in the event Executive’s employment
is terminated by the Board for Cause, he shall promptly resign from any board,
committee, and/or any other position he then holds that is affiliated with the
Company. For purposes of this Agreement, the following terms have the following
meanings:

(a)        “Accrued Obligations” shall mean: any unpaid expense or other
reimbursements due pursuant to Section 4.3 hereof or otherwise.

(b)        “Cause” shall mean any of the following: (i) deliberate failure to
devote substantially all of Executive’s business time and best efforts to his
duties, except as otherwise provided herein; (ii) Executive is indicted for a
felony; (iii) in carrying out his duties hereunder, Executive engages in conduct
that constitutes gross misconduct, or gross neglect and that, in either case,
results in material economic or reputational harm to the Company or its future
business prospects or which otherwise materially impairs Executive’s ability to
effectively carry out his duties hereunder; or (iv) Executive’s material
violation of this Agreement or any material Company policy. For purposes of this
Agreement, Cause shall not be deemed to exist unless, following the initial
existence of one of the conditions specified in clauses (i) or (iv) above and
only to the extent such condition can be remedied, the Executive fails to remedy
the condition within thirty (30) days after receipt of notice thereof.

(c)        “Disability” shall mean Executive’s inability to substantially
fulfill his duties on behalf of the Company for a continuous period of six (6)
months. If there is any disagreement between the Company and Executive as to
Executive’s Disability or as to the date any such Disability began or ended, the
same shall be determined by a physician mutually acceptable to the Company and
Executive whose determination shall be conclusive evidence of any such
Disability and of the date any such Disability began or ended.

3

 



(d)        “Good Reason” shall mean any of the following:

(i)          the assignment to the Executive by the Company of duties in
connection with, or a substantial alteration in the nature or status of,
Executive's responsibility on the later of the date of this Agreement or on the
last date on which such responsibilities are increased;

 

(ii)         a reduction by the Company in the Executive's base salary as in
effect on the later of the date of this Agreement or the last date on which such
base salary is increased:

 

(iii)        any material breach by the Company of any provision of this
Agreement; provided, however, that the Executive shall give written notice to
the Company which shall indicate those specified provisions in this Agreement
relied upon and which shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for such termination;

 

(iv)        any failure by the Company to obtain the assumption of this
Agreement by any successors or assigns of the Company; or

 

(v)         the Company’s material breach of any term or condition of this
Agreement, except to the extent that such breach was caused by malfeasance or
negligence by the Executive.

 

(e)              For purposes of this Agreement, Good Reason shall not be deemed
to exist unless the termination of Executive’s employment for Good Reason occurs
within one hundred twenty (120) days following the Executive’s actual knowledge
of the initial existence of one of the conditions specified in clauses (i)
through (v) above, Executive provides the Company with written notice of the
existence of such condition within thirty (30) days after becoming aware of the
initial existence of the condition, and the Company fails to remedy the
condition within thirty (30) days after its receipt of such notice.

(f)              “Termination Date” shall mean the date on which Executive’s
employment hereunder terminates in accordance with this Agreement.

5.2         Termination by the Company Without Cause. Subject to Section 5.7, in
the event that Executive’s employment is terminated by the Company without
Cause, Executive shall be entitled to receive the Accrued Obligations plus a
lump sum payment, payable within thirty (30) days of the Termination Date, in an
amount equal to

4

 



5.3         Termination for Good Reason.

(a)                Subject to Section 5.7, if the Executive's employment shall
be terminated by the Executive for Good Reason, then the Company shall pay to
the Executive as severance pay, the Accrued Obligations plus a lump sum payment,
payable within thirty (30) days of the Termination Date, in an amount equal to

(b)               The Executive shall not be required to mitigate damages or the
amount of any payment provided for under this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment provided for under
this Agreement be reduced by any compensation earned by the Executive as a
result of employment by another employer or by retirement benefits, after the
date of termination, or otherwise.

(c)                The provisions of this Agreement, and any payment provided
for hereunder, shall not reduce any amounts otherwise payable, or in any way
diminish the Executive's existing rights, or rights which would accrue solely as
a result of the passage of time, under any benefit plan of the Company, or other
contract, plan or arrangement, or pursuant to applicable law.

5.4         Death. Executive’s employment shall terminate in the event of his
death. Subject to Section 5.7, in the event that Executive’s employment
hereunder is terminated due to his death, the Term shall expire on the
Termination Date and he and/or his estate or beneficiaries (as the case may be)
shall be entitled to the Accrued Obligations plus a lump sum payment, payable
within thirty (30) days following the Termination Date, in an amount equal to
six (6) months’ of Executive's base salary as in effect immediately prior to the
Termination Date.

5.5         Disability. Either Executive or the Company may terminate
Executive’s employment in the event of his Disability (provided that no
termination of Executive’s employment hereunder for Disability shall be
effective unless the party terminating Executive’s employment first gives at
least five (5) days’ written notice of such termination to the other party).
Subject to Section 5.7, in the event that Executive’s employment hereunder is
terminated due to his Disability, the Term shall expire on the Termination Date
and he and/or his estate or beneficiaries (as the case may be) shall be entitled
to the Accrued Obligations plus a lump sum payment, payable within thirty (30)
days following the Termination Date, in an amount equal to six (6) months’ of
Executive's base salary as in effect immediately prior to the Termination Date.

5.6         Termination by the Company For Cause, by Executive not for Good
Reason, or Nonrenewal of Term by Executive. In the event that Executive’s
employment hereunder is terminated by the Company for Cause, by Executive for
any reason other than for Good Reason, or Executive elects not to renew or
extend the Term, the Term shall expire as of the Termination Date and Executive
shall be entitled to the Accrued Obligations to be paid by December 31 of the
year in which the Termination Date occurs.

5

 



5.7         Release. Executive’s entitlement to the payments described in
Sections 5.2, 5.3, 5.4, 5.5 and 5.6 (other than the Accrued Obligations) is
expressly contingent upon Executive (or, in the event of Executive’s death,
Executive’s beneficiaries) first providing the Company with a signed general
release of claims arising out of the Executive’s employment and termination of
the Executive’s employment, but excluding claims and causes of action relating
to (i) the Company’s obligations to make payments after termination of
employment pursuant to the express terms of this Agreement or (i) the Purchase
Agreement or any other agreement entered into in connection with the
transactions contemplated thereby, in favor of the Company substantially in the
form attached hereto as Exhibit A (the “Release”) and not revoking such Release
for a period of seven days after its execution or thereafter. In order to be
effective, the Release must be delivered by Executive to the Company no later
than forty-five (45) days following the Termination Date.

6.          Other Tax Matters.

6.1         The Company shall withhold all applicable federal, state and local
taxes, social security and workers’ compensation contributions and other amounts
as may be required by law with respect to compensation payable to Executive
pursuant to this Agreement.

6.2         Notwithstanding anything herein to the contrary, this Agreement is
intended to be interpreted and applied so that the payment of the benefits set
forth herein either shall either be exempt from the requirements of Section 409A
of the Code (“Section 409A”) or shall comply with the requirements of such
provision. Notwithstanding any provision of this Agreement to the contrary, if
Executive is a “specified employee” within the meaning of Section 409A, any
payments or arrangements due upon a termination of Executive’s employment under
any arrangement that constitute a “nonqualified deferral of compensation” within
the meaning of Section 409A and which do not otherwise qualify under the
exemptions under Treas. Regs. Section 1.409A-1 (including without limitation,
the short-term deferral exemption or the permitted payments under Treas. Regs.
Section 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or provided on the
earlier of (i) the date which is six months after Executive’s “separation from
service” (as such term is defined in Section 409A and the regulations and other
published guidance thereunder) for any reason other than death, and (ii) the
date of Executive’s death.

6.3         After any Termination Date, Executive shall have no duties or
responsibilities that are inconsistent with having a “separation from service”
within the meaning of Section 409A as of the Termination Date and,
notwithstanding anything in the Agreement to the contrary, distributions upon
termination of employment of nonqualified deferred compensation may only be made
upon a “separation from service” as determined under Section 409A and such date
shall be the Termination Date for purposes of this Agreement. Each payment under
this Agreement or otherwise shall be treated as a separate payment for purposes
of Section 409A. In no event may Executive, directly or indirectly, designate
the calendar year of any payment to be made under this Agreement which
constitutes a “nonqualified deferral of compensation” within the meaning of
Section 409A and to the extent an amount is payable within a time period, the
time during which such amount is paid shall be in the discretion of the Company.

6

 



6.4         To the extent that any reimbursements pursuant to Section 4 or
otherwise are taxable to Executive, any reimbursement payment due to Executive
pursuant to such Section shall be paid to Executive on or before the last day of
Executive’s taxable year following the taxable year in which the related expense
was incurred. The reimbursements pursuant to Section 4 or otherwise are not
subject to liquidation or exchange for another benefit and the amount of such
reimbursements that Executive receives in one taxable year shall not affect the
amount of such reimbursements that Executive receives in any other taxable year.

7.          Confidentiality. Other than in the ordinary course of his duties for
the Company, unless he obtains the prior written consent of the Company,
Executive shall at all times keep confidential and shall refrain from using,
disclosing, disseminating, publishing, or causing to be used, disclosed,
disseminated or published, for the benefit of himself, or any person or entity
other than the Company or its subsidiaries, any Confidential Information (unless
such Confidential Information is readily ascertainable from public or published
information or trade sources or has otherwise been made available to the public
through no fault of his own) until the same ceases to be material (or becomes so
ascertainable or available); provided, however, that nothing in this Section 7
shall prevent Executive, with or without the Company’s consent, from
participating in or disclosing Confidential Information in connection with (i)
any judicial or administrative investigation, inquiry or proceeding pursuant to
which Executive is required by law or by a court, government agency or
legislative body to divulge, disclose or make accessible such information, in
which case Executive shall provide the Company with prompt written notice or
(ii) the Company’s (or any parent company resulting from a reverse merger
transaction) public reporting requirements to the extent that such participation
or disclosure is required under applicable law. “Confidential Information” means
(A) confidential or proprietary information or trade secrets of or relating to
the Company or any of its subsidiaries or affiliates (collectively, the “Company
Group”) including, without limitation, intellectual property in the form of
patents, trademarks and copyrights and applications thereof, ideas, inventions,
works discoveries, improvements, information, documents, formulae, practices,
processes, methods, developments, source code, modifications, technology,
techniques, data, programs, other know-how or materials, in each case, that are
confidential and/or proprietary and owned, developed or possessed by the Company
Group, whether in tangible or intangible form or (B) confidential or proprietary
information with respect to the Company Group’s operations, processes, products,
inventions, business practices, strategies, business plans, finances,
principals, vendors, suppliers, customers, potential customers, marketing
methods, costs, prices, contractual relationships, regulatory status, prospects
and compensation paid to employees or other terms of employment.

8.          Non-Disparagement. During and after the Term, Executive and Company
Group each agree not to make, publish or communicate to any person or entity or
in any public forum (including, without limitation, on the internet, to the
media, via published material, to analysts or in comparable forums) any comments
or statements (written or oral) that criticize, denigrate or disparage, or are
detrimental to, the reputation or stature of any member of the Company Group or
the Executive, respectively, or their businesses, or any of their respective
affiliates, officers, directors, employees or agents; provided, however, that
nothing in this Agreement shall restrict Executive or the Company Group from
making truthful statements (a) when required by law, subpoena, court order or
the like; (b) when requested by a governmental, regulatory, or similar body or
entity; (c) in confidence to a professional advisor for the purpose of securing
professional advice; (d) in the course of performing his duties during the Term;
(e) from rebutting any statement made or written about him or it; or (f) from
making normal competitive statements about the business or products of any
member of the Company Group.

7

 



9.                  Non-Competition. During the Term, Executive shall not,
directly or indirectly, (as defined in the Purchase Agreement) in each case with
respect to the Business (as defined in the Purchase Agreement) or any portion of
the business of the Company, or any of its Affiliates or their successors or
assigns in which the Executive actually participatesparticipates“Restricted
Activity” means any activity that is, or would reasonably be deemed to be,
competitive with any material aspect of the Company.

10.              Non-Solicitation. During the Term and for a period of twelve
(12) months following the Termination Date, Executive shall neither, directly
nor indirectly, hire, solicit, or recruit any Restricted Person, other than
accountants, attorneys and other professionals that have provided services to ,
or attempt to persuade any Restricted Person to terminate such Restricted
Person’s employment, consulting, advisory, or other services contract or
arrangement with any member of the Company Group or any of their affiliates.
Notwithstanding the foregoing, Executive shall not be deemed to have breached
this Section by soliciting his executive assistant to leave his employment with
the Company Group.

11.              Notices. Except as otherwise specifically provided herein, any
notice, consent, demand or other communication to be given under or in
connection with this Agreement shall be in writing and shall be deemed duly
given when delivered personally, when transmitted by facsimile transmission, one
(1) day after being deposited with Federal Express or other nationally
recognized overnight delivery service or three (3) days after being mailed by
first class mail, charges or postage prepaid, properly addressed, if to the
Company, at its principal office, and, if to Executive, at his last address on
file with the Company. Any party may change such address from time to time by
notice to the others.

12.              Governing Law. This Agreement shall be governed by and
construed and interpreted in accordance with the laws of the State of New York,
exclusive of any choice of law rules.

13.              Arbitration; Legal Fees. To ensure the timely and economical
resolution of disputes that may arise in connection with Executive’s employment
with the Company, Executive and the Company each agree that any and all
disputes, claims, or causes of action arising from or relating to the
enforcement, breach, performance, negotiation, execution, or interpretation of
this Agreement, Executive’s employment, or the termination of Executive’s
employment, including but not limited to statutory, contractual and other
claims, other than a dispute relating to the restrictions in Sections 7, 8, 9
and 10 in which the exclusive relief sought is an equitable remedy such as an
injunction, shall be resolved to the fullest extent permitted by law by final,
binding and confidential arbitration, by a single arbitrator, in New York, New
York, conducted by JAMS, Inc. (“JAMS”). The arbitration shall be conducted in
accordance with the applicable employment rules of JAMS then in effect and the
requirements of New York law and the Federal Arbitration Act (9 U.S.C., Sections
1-14) regarding the terms and enforcement of arbitration agreements. The
arbitrator shall: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law, and (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator shall be authorized to award any or all remedies that Executive
or the Company would be entitled to seek in a court of law. In the event of any
material contest or dispute relating to this Agreement or the termination of
Executive’s employment hereunder, each of the parties shall bear its own costs
and expenses unless the arbitrator determines otherwise.

8

 



14.              Amendments; Waivers. This Agreement may not be modified or
amended or terminated except by an instrument in writing, signed by Executive
and a duly-authorized officer of the Company (other than Executive). By an
instrument in writing similarly executed, either party may waive compliance by
the other party with any provision of this Agreement that such other party was
or is obligated to comply with or perform; provided, however, that such waiver
shall not operate as a waiver of, or estoppel with respect to, any other or
subsequent failure.

15.              Assignment. Except as otherwise specifically provided herein,
this Agreement, and Executive’s rights and obligations hereunder, may not be
assigned by Executive or the Company and any attempt to do so shall be null and
void. The Company may assign its rights, together with its obligations,
hereunder to an affiliate or subject to the Termination provisions of Section 5
hereof, in connection with any sale, transfer or other disposition of all or
substantially all of its business or assets of the Company; in any event the
rights and obligations of the Company hereunder shall be binding on its
successors or assigns, whether by merger, consolidation or acquisition of all or
substantially all of its business or assets. This Agreement shall inure to the
benefit of, and be binding upon, Executive and his executors, administrators,
heirs and legal representatives.

16.              Headings. The headings of the Sections and sub-sections
contained in this Agreement are for convenience only and shall not be deemed to
control or affect the meaning or construction of any provision of this
Agreement.

17.              Severability. Whenever possible, each provision or portion of
any provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but the invalidity or unenforceability
of any provision or portion of any provision of this Agreement in any
jurisdiction shall not affect the validity or enforceability of the remainder of
this Agreement in that jurisdiction or the validity or enforceability of this
Agreement, including that provision or portion of any provision, in any other
jurisdiction. Moreover, if any of the provisions contained in this Agreement are
determined by a court of competent jurisdiction to be excessively broad as to
duration, activity, geographic application or subject, it shall be construed, by
limiting or reducing it to the extent legally permitted, so as to be enforceable
to the extent compatible with then applicable law.

18.              Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument. Signatures
delivered by facsimile or e-mail (as a .pdf, .tif or similar un-editable
attachment) shall be effective for all purposes.

19.              Entire Agreement. This Agreement contains the entire agreement
of the parties and supersedes all prior or contemporaneous negotiations,
correspondence, understandings and agreements between the parties regarding the
subject matter of this Agreement.

[Remainder of page intentionally left bank. Signature page follows.]

9

 



IN WITNESS WHEREOF, this Agreement has been duly executed by or on behalf of the
parties hereto as of the date first above written.

 

PEERLOGIX TECHNOLOGIES, INC.

 

 

 

By: /s/ Joshua Partridge

Name: Joshua Partridge

Title: Secretary





EXECUTIVE:

 

 

/s/ William Gorfein          

Name: William Gorfein

 



10

 

 

Exhibit A

 

Release

 

(see attached.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



11

 

 

GENERAL RELEASE OF CLAIMS

 

1.                  _______________ (“Employee”), for himself and his family,
heirs, executors, administrators, legal representatives and their respective
successors and assigns, in exchange for the consideration received pursuant to
Section 5 of the Employment Agreement to which this release is attached as
Exhibit A (the “Agreement”), does hereby release and forever discharge PeerLogix
Technologies, Inc. (the “Company”) and its subsidiaries, affiliated companies,
successors and assigns, and their current or former directors, officers,
employees, shareholders or agents in such capacities (collectively with the
Company, the “Released Parties”) from any and all actions, causes of action,
suits, controversies, claims and demands whatsoever, whether known or unknown
(“Claims”), under any applicable laws arising solely under or in connection with
Employee’s employment or termination thereof, whether for tort, breach of
express or implied employment contract, wrongful discharge, intentional
infliction of emotional distress, or defamation or injuries incurred on the job
or incurred as a result of loss of employment. Employee acknowledges that the
Company encouraged him to consult with an attorney of his choosing, and through
this General Release of Claims encourages him to consult with his attorney with
respect to possible claims under the Age Discrimination in Employment Act
(“ADEA”) and that he understands that the ADEA is a Federal statute that, among
other things, prohibits discrimination on the basis of age in employment and
employee benefits and benefit plans. Without limiting the generality of the
release provided above, Employee expressly waives any and all claims under ADEA
that he may have as of the date hereof. Employee further understands that by
signing this General Release of Claims he is in fact waiving, releasing and
forever giving up any claim under the ADEA as well as all other laws within the
scope of this paragraph 1 that may have existed on or prior to the date hereof.
Notwithstanding anything in this paragraph 1 to the contrary, this General
Release of Claims shall not apply to (i) any Claims or rights to receive any
payments or benefits pursuant to Section 5 of the Agreement, (ii) any rights or
Claims that may arise as a result of events occurring after the date this
General Release of Claims is executed, (iii) any Claims or rights to
indemnification the Employee may have as a former officer or director of the
Company or its subsidiaries or affiliated companies, (iv) any Claims or rights
to benefits under any employee benefit plan maintained by the Company or its
subsidiaries or affiliated companies that is subject to the provisions of the
Employee Retirement Income Security Act of 1974, as amended, (v) any Claims or
rights for benefits under any directors’ and officers’ liability policy
maintained by the Company or its subsidiaries or affiliated companies in
accordance with the terms of such policy, and (vi) any Claims or rights as a
holder of equity securities of the Company.

2.                  Employee represents that he has not filed against the
Released Parties any complaints, charges, or lawsuits arising out of his
employment, or any other matter arising on or prior to the date of this General
Release of Claims, and covenants and agrees that he will never individually or
with any person file, or commence the filing of, any charges, lawsuits,
complaints or proceedings with any governmental agency, or against the Released
Parties with respect to any of the matters released by Employee pursuant to
paragraph 1 hereof (a “Proceeding”); provided, however, Employee shall not have
relinquished his right to commence a Proceeding to challenge whether Employee
knowingly and voluntarily waived his rights under ADEA.

12

 



3.                  Employee hereby acknowledges that the Company has informed
him that he has up to twenty-one (21) days to sign this General Release of
Claims and he may knowingly and voluntarily waive that twenty-one (21) day
period by signing this General Release of Claims earlier. Employee also
understands that he shall have seven (7) days following the date on which he
signs this General Release of Claims within which to revoke it by providing a
written notice of his revocation to the Company.

4.                  Employee acknowledges that this General Release of Claims
will be governed by and construed and enforced in accordance with the internal
laws of the State of New York applicable to contracts made and to be performed
entirely within such State.

5.                  Employee acknowledges that he has read this General Release
of Claims, that he has been advised that he should consult with an attorney
before he executes this general release of claims, and that he understands all
of its terms and executes it voluntarily and with full knowledge of its
significance and the consequences thereof.

6.                  This General Release of Claims shall take effect on the
eighth day following Employee’s execution of this General Release of Claims
unless Employee’s written revocation is delivered to the Company within seven
(7) days after such execution.

 

_______________________________

 

 

_______________, 20__

 

 

 

 

 



13

 

